Shareholder Letter: Second Quarter and First Half 2010 Results Dear Investors, Cytori’s progress year-to-date has been defined by the following accomplishments: · Grew installed-base in Europe, Asia and U.S., bringing cumulative revenue-generating units worldwide to 122; · Achieved highest level of quarterly consumable shipments to date at 392, including 304 consumable re-orders; · Expanded European Celution® regulatory approval, which includes multiple medical indications and improves sales opportunities to hospitals; · Received regulatory approval for and launched PureGraft™ into the U.S. and European plastic and reconstructive surgery markets; · Reported positive results in two cardiac cell therapy trials; planning European approval heart attack trial; and · Strengthened business by capitalizing the organization into the first quarter of 2012 Outlook Cytori continues to expand the base of systems in the field with an initial focus on cosmetic and reconstructive surgery, cell and tissue banking, and research. Today we offer a suite of products for these markets across Europe, Asia and the U.S. which generate near-term revenues for the business. At the same time, we are investing in the expansion of our platform into larger medical markets to increase system sales and consumable usage. Near-term revenue growth will be driven by our recent expansion of Celution® indications in Europe, which allow us to increase both system and consumable sales efforts to European hospitals. This will expand our current customer-base, which presently consists mostly of plastic and cosmetic surgeons. Additionally, we are closer to reporting complete 12-month results of our Restore II clinical trial for breast reconstruction which we believe to be an important step towards achieving European reimbursement. To extend our platform into additional medical markets, we are preparing to initiate our approval European heart attack trial. In the U.S., we are actively working toward the design and details of an IDE study for soft tissue defect repair. We had a productive pre-IDE meeting with the FDA during the second quarter and are now moving forward to submit an IDE application in the fourth quarter of 2010. Product Sales In the second quarter, we achieved another record number of consumable re-orders, which were 304, compared to 261 reorders in the previous quarter (Q1 2010) and 172 re-orders a year ago (Q2 2009). This contributed to a record number of total consumables shipped, which were 392, compared to 342 last quarter and 313 a year ago. Q2 2010 Q1 2010 Q2 2009 Revenue Systems (cumulative) 70 Consumables Shipped Consumable Re-Orders % Reorders of Total Orders 78
